Citation Nr: 1329103	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  04-16 529	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether reinstatement of the withdrawn appeal concerning entitlement to service connection for pneumonia is appropriate.

2.  Whether reinstatement of the withdrawn appeal concerning entitlement to service connection for a sinus disorder is appropriate.

3.  Whether reinstatement of the withdrawn appeal concerning entitlement to service connection for a repolarization disorder is appropriate.

4.  Whether new and material evidence has been received to reopen entitlement to service connection for pneumonia.

5.  Whether new and material evidence has been received to reopen entitlement to service connection for a sinus disorder.

6.  Whether new and material evidence has been received to reopen entitlement to service connection for a repolarization disorder.

7.  Whether new and material evidence has been received to reopen entitlement to service connection for an allergic reaction to insect stings.

8.  Entitlement to service connection for pneumonia.

9.  Entitlement to service connection for a sinus disorder.

10.  Entitlement to service connection for a repolarization disorder.

11.  Entitlement to service connection for an allergic reaction to insect stings.

12.  Entitlement to service connection for a bilateral shoulder disability.

13.  Entitlement to an initial evaluation in excess of 10 percent for lumbar degenerative disc disease (DDD).

14.  Entitlement to an initial evaluation in excess of 10 percent for left hand injury residuals.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976.  He served on various periods of active duty for training, to include from February to June 1981, and inactive duty for training from March 1979 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several Regional Office (RO) rating decisions of the Department of Veterans Affairs (VA).  Service connection for bilateral hearing loss, a left hand injury, and residuals of pneumonia was denied in a February 2002 rating decision.  A March 2002 rating decision confirmed and continued these determinations.  An August 2003 rating decision denied service connection for a sinus condition, an ear condition, a stomach condition, a gastrointestinal condition, acid reflux disease, and residuals of a repolarization condition.  In a March 2004 rating decision, service connection was granted and an initial 10 percent evaluation assigned for DDD of the lumbar spine.

In November 2007, service connection for an ear condition to include bilateral hearing loss was denied by the Board.  This issue therefore no longer is on appeal.  Service connection for a sinus disorder, a gastroesophageal disability to include a stomach disorder and acid reflux disease, residuals of pneumonia, residuals of a repolarization disorder, and residuals of a left hand injury were remanded by the Board for additional development.

The RO refused to reinstate residuals of pneumonia, a sinus disorder, and residuals of a repolarization disorder, issues the Veteran had withdrawn from appeal, in February 2009 letter decisions.  A March 2009 rating decision found that new and material evidence had not been submitted to reopen service connection for an allergy to stinging insects and a bilateral shoulder condition, granted service connection and assigned an initial evaluation effective as of September 2008 for radiculopathy and paresthesia of the left great toe, and granted service connection and assigned a noncompensable initial evaluation for residuals of a left hand injury.  In a May 2009 statement of the case, the initial evaluation for musculoskeletal strain and stiffness residuals of a soft tissue injury to the left hand was increased to 10 percent.  Because higher initial evaluations are possible, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  It was found that new and material evidence had not been submitted to reopen service connection for residuals of pneumonia, for a sinus condition, and for residuals of a repolarization condition in a January 2010 rating decision.

The Board granted an earlier effective date for the radiculopathy and left great toe paresthesia initial evaluation in February 2011.  Reinstatement of a withdrawn appeal concerning service connection for pneumonia, a sinus disorder, and a repolarization disorder was denied.  New and material evidence was found to have been submitted to reopen service connection for a bilateral shoulder disability, but service connection was denied.  An initial evaluation in excess of 10 percent for lumbar DDD further was denied.  Whether new and material evidence has been received to reopen service connection for pneumonia, a sinus disorder, a repolarization disorder, and an allergic reaction to insect stings was remanded for additional development.  Service connection for a gastrointestinal disorder and an initial evaluation in excess of 10 percent for left hand injury residuals also were remanded for additional development.

Subsequently, the Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision vacating that portion of the Board's decision in September 2012.  The issues involved accordingly were remanded back to the Board for further proceedings consistent with the Memorandum Decision.  Also in September 2012, a rating decision granted service connection for gastroesophageal reflux disease.  The benefit sought was awarded, in other words.  This issue accordingly no longer is on appeal.

The following is made based on review of the Veteran's claims file and Virtual VA "eFolder."  A decision is reached with respect to all issues except service connection for pneumonia, a sinus disorder, a repolarization disorder, an allergic reaction to insect stings, and a bilateral shoulder disability as well as an initial evaluation in excess of 10 percent for lumbar DDD, which are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to service connection for a heart condition was raised by the Veteran in an April 2012 statement.  While a repolarization disorder has been developed thus far as a respiratory disorder, the Board now notes that it is a cardiac disorder.  Dorland's Illustrated Medical Dictionary 1648 (31st ed. 2007).  Pleadings from a Veteran must be construed liberally.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); Ingram v. Nicholson, 21 Vet. App. 232 (2007); Isenbart v. Brown, 7 Vet. App. 537 (1995); EF v. Derwinski, 1 Vet. App. 324 (1991).  However, the Veteran's claims regarding a repolarization disorder cannot be construed liberally to encompass any heart condition.  These claims, and the other documents submitted by him during their pendency, do not reference any heart condition other than a repolarization disorder.  He further has made clear that he considers the previous claims for a repolarization disorder to be separate and distinct from his recent claim for a heart condition. This recent claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ) yet.  As such, the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's withdrawal of entitlement to service connection for pneumonia from appeal was valid, and it cannot be revoked.

2.  The Veteran's withdrawal of entitlement to service connection for a sinus disorder from appeal was valid, and it cannot be revoked.

3.  The Veteran's withdrawal of entitlement to service connection for a repolarization disorder from appeal was valid, and it cannot be revoked.

4.  After the February and March 2002 rating decisions denying service connection for residuals of pneumonia, relevant service treatment records were received.

5.  After the March 2003 rating decision denying service connection for a sinus condition, relevant service treatment records were received.

6.  After the March 2003 rating decision denying service connection for residuals of a repolarization condition, relevant service treatment records were received.

7.  The Veteran did not perfect his appeal of the denial of service connection for an allergy to stinging insects in the February 2002 rating decision, but evidence received since then was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, this benefit sought.

8.  The Veteran's left hand injury residuals causes some limitation of motion of his left index, middle, and ring fingers, the joints of which are considered a minor group, but the limitation is in flexion rather than extension and it does not result in a gap between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible.


CONCLUSIONS OF LAW

1.  Reinstatement of the withdrawn appeal concerning entitlement to service connection for pneumonia is not appropriate.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.302 (2012).

2.  Reinstatement of the withdrawn appeal concerning entitlement to service connection for a sinus disorder is not appropriate.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.302 (2012).

3.  Reinstatement of the withdrawn appeal concerning entitlement to service connection for a repolarization disorder is not appropriate.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.302 (2012).

4.  There must be reconsideration of entitlement to service connection for pneumonia.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302, 20.1103 (2012).

5.  There must be reconsideration of entitlement to service connection for a sinus disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302, 20.1103 (2012).

6.  There must be reconsideration of entitlement to service connection for a repolarization disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302, 20.1103 (2012).

7.  The February 2002 rating decision is final, but service connection for an allergic reaction to insect stings is reopened due to receipt of new and material evidence since then.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302, 20.1103 (2012).

8.  The criteria for an initial evaluation, to include separate initial evaluations, in excess of 10 percent for left hand injury residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5024, 5229, 5230 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159.  Discussion of these duties is not necessary concerning whether reinstatement of the withdrawn appeal concerning entitlement to service connection for pneumonia, a sinus disorder, and a repolarization disorder is appropriate and whether new and material evidence has been received to reopen entitlement to service connection for pneumonia, a sinus disorder, a repolarization disorder, and an allergic reaction to insect stings.  They are not applicable when the law and not the evidence is dispositive.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129 (2002); Manning v. Principi, 16 Vet. App. 534 (2002); Livesay v. Principi, 15 Vet App 165 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  This is the case with respect to the reinstatement of the withdrawn appeal issues.  With respect to the new and material evidence issues, the benefit sought is granted herein.  It follows that any errors committed regarding the aforementioned duties were harmless.

Discussion of the duties to notify and assist is necessary with respect to an higher initial evaluation for left hand injury residuals.  VA must notify the claimant and his representative, if any, of any information and any evidence not of record that is necessary to substantiate the claim, that VA will seek to obtain, and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notification that an evaluation and an effective date will be assigned if service connection is granted for a disability also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to the initial decision by the AOJ.  Pelegrini, 18 Vet. App. At 112.  However, there is no error in failing to provide prior notice if it was not required at the time.  Subsequent VA process following notice instead must be provided.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (overturning Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007)); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found.  An April 2001 letter informed the Veteran, who was unrepresented at the time, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This was prior to the initial rating decisions by the RO, which in this case also is the AOJ, in February and March 2002.  Information regarding how VA determines an evaluation and effective date if service connection is awarded was not provided until a March 2006 letter to the Veteran.  It was not required until then, however.  An August 2008 letter informed the Veteran and his representative of all of the aforementioned, and an October 2008 letter to the Veteran did the same.  There was subsequent VA process via a March 2009 rating decision by the RO/AOJ, which granted service connection and assigned an initial evaluation and effective date.  Since the original benefit sought was granted, the purpose of notice was fulfilled.  Dingess, 19 Vet. App. at 473.  Further information concerning some of the aforementioned nevertheless was provided in April 2009 and February 2011 letters.

Pursuant to VA's duty to assist, aid must be given to the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran has had many opportunities to identify pertinent records.  This includes by responding to the aforementioned August 2008 letter requesting identification as directed in the Board's November 2007 remand.  Service treatment records as well as some service personnel records, which are useful for background purposes only since a higher evaluation is at issue, have been obtained by VA.  While identified private treatment records have been obtained by VA and he also has submitted such records on his own behalf, none are pertinent.  There is no indication that there are VA treatment records.  A VA medical examination was performed in June 2001, in October 2008, in January 2009, and in March 2011.  The January 2009 examination was pursuant to the Board's November 2007 remand deeming the June 2001 examination inadequate because it was unclear whether or not the claims file was reviewed.  The March 2011 examination was pursuant to the Board's February 2011 remand deeming the January 2009 examination inadequate because all necessary findings were not made.

To the extent, if any, one or more examiners did not review the claims file or the "eFolder," it is of no great import since the Veteran gave an accurate account of his medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Each examiner interviewed the Veteran and undertook a physical assessment of him.  Some necessary findings were made as a result at each VA medical examination, while all necessary findings were made as a result at the March 2011 VA medical examination.  These actions have provided enough detail so that the determination made herein are fully informed.  As such, the examinations collectively are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  This finding remains despite the Veteran's apparent contention that one or more of the earlier examinations is flawed because the examiner did not document his statements accurately or otherwise was biased against him.  Without more specifics, the contention is unfounded.  The last VA medical examination, in any event, would stand.

Neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim decided herein that has not been completed.  The record also does not indicate any further development.  Therefore, the Board finds that no further notice or assistance is required and that VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board additionally finds that there has been compliance or at least substantial compliance with its remands.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication thus may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Reinstatement

The appellant or his representative may withdraw any or all issues on appeal.  38 C.F.R. § 20.204(a).  Except for withdrawal at a hearing, all withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).  The writing must include the Veteran's name, the name of the appellant or claimant if other than the Veteran, the VA file number, and a statement of withdrawal.  Id.  If the appeal involves multiple issues, this statement must indicate that the appeal is withdrawn in its entirety or list the specific issues withdrawn.  Id.  Withdrawal is effective when received provided that receipt is prior to issuance of a decision by the Board.  38 C.F.R. § 20.204(b)(3).

Withdrawal constitutes a withdrawal of the applicable notice of disagreement and, if filed, the applicable substantive appeal.  38 C.F.R. § 20.204(c).  Following withdrawal, there is no obligation to proceed with further adjudication.  Hanson v. Brown, 9 Vet. App. 29 (1996).  Yet withdrawal does not preclude the filing of a new notice of disagreement (NOD) and, after a statement of the case (SOC) is issued, a new substantive appeal, provided such filings would be timely if the appeal withdrawn in whole or in part had never been filed.  38 C.F.R. § 20.204(c).  A NOD must be filed within one year from the date the AOJ mails notice of a determination disallowing a benefit sought.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  A substantive appeal must be filed either within 60 days from the date the AOJ mails the SOC or within the remainder of the one year period from the date the AOJ mailed notice of the disallowance determination, whichever is later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b)(1).  If additional evidence requiring the issuance of a supplemental statement of the case (SSOC) is submitted by the appellant within one year from the date the AOJ mails notice of the disallowance determination, then the substantive appeal may be filed within 60 days from the mailing of the SSOC.  38 C.F.R. § 20.302(b)(2).

As noted above, February and March 2002 rating decisions denied service connection for residuals of pneumonia while an August 2003 rating decision denied service connection for a sinus condition and a repolarization condition.  Notice of these determinations was mailed by the RO/AOJ in the months they were made.  The Veteran filed NODs respectively in March 2002 and September 2003.  A SOC addressed residuals of pneumonia in March 2004, and the Veteran filed a substantive appeal in April 2004.  A January 2005 SOC addressed a sinus condition and residuals of a repolarization condition, and the Veteran filed a substantive appeal in February 2005.  It is reiterated from above that the Board remanded service connection for residuals of pneumonia, residuals of a repolarization disorder, and a sinus disorder for additional development in November 2007.  This development included requesting clinical records concerning pneumonia from when the Veteran was stationed at Fort Devens, in recognition of his contentions in this regard.

The Veteran was contacted via telephone regarding these records in August 2008.  Because he indicated that he did not have them, they were requested.  In September 2008, a statement from him was received.  It included his name and file number and conveyed his desire to "discontinue" service connection for a repolarization condition.  Upon VA medical examination in October 2008, he indicated to the physician that he did not want to pursue service connection for residuals of pneumonia, a sinus disorder, and a repolarization condition.  A statement from the Veteran was received that same month relating his name, file number, and that he had dropped some issues at his VA medical examination.  He was informed via an October 2008 letter that these issues were considered withdrawn and that no further action would be taken regarding them.  Around the same time, his October 1973 clinical records were received.

The Veteran stated over the telephone in January 2009 that he did not want to pursue service connection for pneumonia, a sinus condition, or residuals of repolarization.  VA informed him that he must convey this in writing and that his clinical records had been obtained.  He stated that he would be withdrawing service connection for pneumonia anyhow.  A statement from him was received in January 2009 (incorrectly dated January 2008) that included his name, file number, and noted his wish to drop service connection for pneumonia, a sinus condition, and a repolarization condition.  Via a February 2009 letter, the Veteran was informed that these issues were considered withdrawn and that no further action would be taken regarding them.

A request that these issues be reinstated was received from the Veteran in a statement later in February 2009.  He indicated that he made a mistake in withdrawing them in order to focus on other issues.  A second February 2009 letter to him refused reinstatement.  38 C.F.R. § 20.204(c) was set forth, although it was not cited.  This process was repeated twice more.  Specifically, the Veteran made a second request for reinstatement in another statement received in February 2009.  A third February 2009 letter to him refused reinstatement.  38 C.F.R. § 20.204(c) once again was set forth but was not cited.  He made a third request for reinstatement in a statement received in March 2009, in response to which he was sent a March 2009 letter refusing reinstatement.  It appears that copies of all documentation since September 2008 were furnished to the Veteran attached to a letter dated later in March 2009.

Given the above, the Board first finds that the Veteran validly withdrew the issues of service connection for pneumonia, a sinus disorder, and a repolarization disorder from appeal.  The October 2008 VA medical examination and the January 2009 telephone call were not writings.  The information conveyed rather was only reduced to writing.  The Veteran's October 2008 statement included his name and file number but only referenced, rather than listed, the issues withdrawn.  However, his September 2008 statement included his name, file number, and listed that the repolarization disorder issue was withdrawn.  His January 2009 statement included his name, file number, and listed that the repolarization disorder issue as well as the pneumonia issue and the sinus disorder issue were withdrawn.  All requirements for withdrawal therefore were met such that it was effective upon receipt.  In other words, the repolarization disorder issue was withdrawn in September 2008 and the pneumonia and sinus disorder issues were withdrawn in January 2009.

The Court's Memorandum Decision pointed out that the Veteran's withdrawals followed the Board's November 2007 remand and directed discussion in that regard.  There is no prohibition against withdrawal after a Board remand.  Indeed, there is no prohibition against withdrawal at any point prior to the issuance of a Board decision.  The Court's Memorandum Decision also pointed out that the Veteran's clinical records had not been received by VA, and thus that VA had not provided them to him when his withdrawals were made.  Discussion in this regard also was directed.  Of initial note is that the Veteran's clinical records actually were received by VA after his withdrawal of the repolarization disorder issue but prior to his withdrawal of the pneumonia and sinus disorder issues.  He appears to have received them after his withdrawal of all of these issues.  However, it is of no consequence when they were received by VA and the Veteran.  It is clear that he opted for withdrawal irrespective of the clinical records.  He indeed submitted the January 2009 statement, which reaffirmed the withdrawal of the repolarization disorder issue in addition to withdrawing the pneumonia and sinus disorder issues, with knowledge that VA had the records and without having received them himself.

It next is found by the Board that reinstatement of the appeal concerning the withdrawn issues of entitlement to service connection for pneumonia, a sinus disorder, and a repolarization disorder is not appropriate.  In effect, the Veteran's previous NODs and previous substantive appeals in response to the previous SOCs were withdrawn.  His  February and March 2009 statements do not constitute a timely new NOD.  Indeed, a NOD would be timely only if filed by February or March 2003 for pneumonia and by August 2004 for sinus and repolarization disorders.  Even assuming there was a timely NOD, the Veteran's February and March 2009 statements do not constitute a timely substantive appeal.  A substantive appeal would be timely only if filed by May 2004 for pneumonia and by March 2005 for sinus and repolarization disorders, which equates with 60 days after mailing of the SOC by the RO/AOJ.  Acknowledgement is given to the Veteran's clinical records, which are additional evidence for which a SSOC would be required.  No SSOC was issued, and thus the ensuing 60 day period never began.  However, these facts do not toll the timeframe within which the Veteran had to submit a timely substantive appeal.  The clinical records were not submitted by the Veteran but rather procured by VA.  They further were not received by February or March 2003 for pneumonia or by August 2004 for sinus and repolarization disorders.  In sum, the appeal period expired without a NOD and a substantive appeal.  There is no provision for reviving a withdrawn appellate issue once this occurs.  Hanson, 9 Vet. App. at 31; Hamilton v. Brown, 4 Vet. App. 528 (1993), aff'd, 39 F.3d 1576 (Fed. Cir. 1994) 

III.  New and Material Evidence

A.  Pneumonia, a Sinus Disorder, and a Repolarization Disorder

An issue for which there is a final determination disallowing a benefit sought shall be reconsidered regardless of whether new and material evidence is submitted if relevant official service department records that existed but had not been procured at the time of the disallowance subsequently are procured.  38 C.F.R. § 3.156(c)(1).  Relevant service department records include those that are related to a claimed in-service event, injury, or disease regardless of whether or not the Veteran is mentioned by name.  Id.  Excluded are service department records that VA could not have obtained because the claimant failed to provide sufficient information for VA to identify them and obtain them from the appropriate official source.  38 C.F.R. § 3.156(c)(2).

In his August 2000 claim, the Veteran indicated with respect to pneumonia that he was hospitalized at Fort Devens for one week in 1973.  He stated that he has had sinus problems ever since.  As set forth above, service connection was denied for residuals of pneumonia, a sinus condition, and residuals of a repolarization condition in February 2002, March 2002, and August 2003 rating decisions.  The Veteran reiterated that he was hospitalized with pneumonia at Fort Devens in the fall of 1973 and that he has had sinus problems ever since in his March 2002 NOD.  In his October 2002 claim, he stated that his repolarization disorder residuals were secondary to his pneumonia.  He noted in an April 2005 statement that his records from Fort Devens still had not been obtained.  Set forth above was that clinical records concerning pneumonia from when the Veteran was stationed at Fort Devens were requested pursuant to the Board's November 2007 remand.  They Veteran reported via telephone in August 2008 that he thought they were dated in October 1973.  Finally set forth above was that they were received around October 2008, that they indeed were dated in October 1973, and that the Veteran ultimately withdrew the aforementioned issues from appeal.

The Board finds, in light of the above, that service connection for pneumonia, a sinus disorder, and a repolarization disorder must be reconsidered.  It follows from the Veteran's withdrawal of these issues from appeal that the rating decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  His clinical records, as they are dated in October 1973, existed as of the time of these rating decisions dated around thirty years later even though they had not been procured by then.  These records clearly are relevant to pneumonia, since they concern pneumonia.  They also are relevant to sinus and repolarization disorders, even though they do not mention the Veteran's sinuses or his heart.  Indeed, he contends these disorders developed as a result of his pneumonia.  The claimed in-service event, injury, or disease regarding sinus and repolarization disorders is pneumonia, in other words.  The Veteran identified his clinical records by location and year starting with his August 2000 claim.  It was only following the rating decisions that he provided more specific information as to when he was hospitalized.  Yet this is because he was asked to do so following the rating decisions as opposed to before them.  As such, it cannot be concluded that he failed to provide sufficient information to identify and obtain his clinical records at the time of these rating decisions.

Of note, new and material evidence need not be considered for pneumonia, a sinus disorder, and a repolarization disorder since reconsideration is warranted.  Reconsideration also essentially renders the Veteran's withdrawal of these issues and the Board's determination that reinstatement of them is not appropriate of no consequence.  The effect of reconsideration is that the rating decisions denying service connection are reviewed.  If a different determination is made, the effective date is generally the date of the previous claim as opposed to the claim to reopen or the date entitlement arose, whichever is later.  38 C.F.R. § 3.156(c)(3).

B.  An Allergic Reaction to Insect Stings

An issue for which there is a final determination disallowing a benefit sought shall be reopened if pertinent new and material evidence is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means evidence not previously submitted.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the issue.  Id.  New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  It also must raise a reasonable possibility of substantiating the issue.  Id.  This conveys a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  All of the evidence, both newly submitted and previously submitted, and any assistance likely required must be taken into consideration.  Id.

In a February 2002 rating decision, service connection for an allergy to stinging insects was denied.  It was determined that there was no evidence of such a current disability and that, even if there were, the disability would be congenital as opposed to related to the Veteran's service.  This determination was based on his service treatment records and private treatment records dated in the 1990's.  The service treatment records reflect that he had localized redness, swelling, tenderness, and itching after being stung by a wasp in August 1991, a yellow jacket in September 1997, and by a wasp in October 1999.  They further reflect that he reported an allergy or sensitivity to stings at the time of these latter two incidents.  A December1999 private treatment record contains a diagnosis of allergy to bee and wasp stings and an indication that the Veteran was prescribed an EpiPen in case of a future encounter with a bee or wasp.

The Veteran immediately was notified of the February 2002 rating decision.  He initiated an appeal via a March 2002 NOD.  Private treatment records were received in February 2003.  One, dated in October 1999, covers the same incident from that time as the Veteran's service treatment records.  A SOC was issued in March 2004.  Thereafter, the Veteran did not file a substantive appeal.  He requested that service connection for an allergy to insect stings be reopened in September 2008.  In October 2008, he submitted an Internet article concerning stinging insect allergies.  A March 2009 rating decision found that this article did not constitute new and material evidence.  In his April 2009 NOD, the Veteran indicated that an oral opinion was provided to him at the October 2008 VA medical examination.

The Board remanded for additional development, specifically the written documentation of any such oral opinion or the rendering of such an opinion by the previous examiner, in February 2011.  The examiner indicated following a VA medical examination in March 2011 that he did not recall providing the Veteran with an oral opinion but that it is possible he did.  The examiner then opined that the Veteran does not have a current allergy to stinging insects or residuals from past stings.  Noted in this regard was that he simply appears to have suffered from three isolated stings in 1991, around 1996, and in 2004 which caused normal localized symptoms.  Also noted was that he never suffered from anaphylaxis and does not take specific precautions such as using ongoing medication or carrying an EpiPen, as would be expected in someone with extreme sensitization.

Based on the above, the Board finds that new and material evidence has been received to reopen service connection for an allergic reaction to insect stings.  The Veteran did not perfect his appeal because he did not file a substantive appeal.  No relevant evidence was received following the SOC but within the remainder of the appellate period.  As such, the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302(a), 20.1103; Buie v. Shinseki, 24 Vet. App. 242 (2011).  No consideration was given to the Internet article or VA medical examination complete with medical opinion in the rating decision or SOC.  Therefore, this evidence is new.  It is neither cumulative nor redundant of the evidence at the time of the rating decision and SOC, which did not include any Internet articles or VA medical examinations complete with medical opinions.  It further is material.  There was no indication based on the evidence at the time of the rating decision and SOC that the Veteran had a current disability related to service.  The Internet article addresses the possibility that an individual could have a current disability, while the VA medical examination includes the medical opinion that the Veteran does not have a current disability.  Yet a reasonable possibility of substantiating the pertinent issue has been raised.  Indeed, another VA medical examination complete with medical opinion regarding whether or not there is a current disability, and, if so, whether the disability is related to service, is directed to achieve compliance with the duty to assist.  Completion of this development may lead to the continued denial of service connection, but it also may lead to the grant of service connection.

IV.  Higher Evaluation

A.  Schedular

Evaluations are assigned pursuant to VA's Schedule for Rating Disabilities.  Separate Diagnostic Codes identify various disabilities and the criteria for a specific evaluation to be assigned for that disability.  The evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155.  An evaluation is assigned by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the evaluation criteria.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, so that evaluation of the disability is accurate.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower evaluation is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant, however.  38 C.F.R. § 4.3.  The claimant thus prevails if the evidence supports a higher evaluation or is in relative equipoise but does not prevail when it is against a higher evaluation.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, consideration must be given to staging.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Two or evaluations may be assigned the criteria for one evaluation are met during one period but the criteria for another evaluation or evaluations are met during another or other periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. §§ 4.40, 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  A higher evaluation for functional loss, to include during flare-ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation assigned for an upper extremity disability depends on whether the major or minor extremity is affected.  The major extremity is the one predominantly used by the Veteran.  38 C.F.R. § 4.69.  Here, all indications are that the Veteran is right handed.  His left hand injury residuals therefore implicate his minor extremity.  This disability originally has been evaluated under Diagnostic Codes 5299-5228 and 5299-5229 as well as Diagnostic Code 5299-5024 of 38 C.F.R. § 4.71a.  Hyphenated Diagnostic Codes signify that the evaluation for a disability is based upon the criteria for evaluating another disability.  38 C.F.R. § 4.27.  The Diagnostic Code for the disability is before the hyphen.  Id.  The 99 ending here indicates that the Veteran's disability is not listed, while the 52 beginning indicates that it is related most closely to the listed musculoskeletal disabilities.  38 C.F.R. §§ 4.20, 4.27.  The Diagnostic Code for the most analogous disability is after the hyphen.  38 C.F.R. § 4.27.

For Diagnostic Code 5228, the topic is limitation of motion of the thumb.  Diagnostic Code 5229 addresses limitation of motion of the index or long finger.  Diagnostic Code 5024 concerns tenosynovitis and calls for evaluation as degenerative arthritis, the topic of Diagnostic Code 5003.  Additionally, Diagnostic Code 5230 relates to limitation of motion of the ring or little finger.  Diagnostic Codes 5216 through 5219 pertains to unfavorable ankylosis of multiple fingers, while Diagnostic Codes 5220 through 5223 are for favorable ankylosis of multiple fingers.  Diagnostic Codes 5224 through 5227 addresses ankylosis of individual fingers.  Which Diagnostic Code is utilized completely depends on the Veteran's particular history, diagnosis, and symptoms.  Butts v. Brown, 5 Vet. App. 532 (1993).  Any change in Diagnostic Code must be explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Here, evaluation under Diagnostic Code 5229 continues to be appropriate.  Evaluation under Diagnostic Code 5230 also is appropriate.  Continued evaluation under Diagnostic Code 5024 via 5003 is not appropriate.  Neither is evaluation under Diagnostic Codes 5216 through 5227.  All indications are that the in-service injury to the Veteran's left hand involved only his index, middle, and ring fingers.  X-rays ultimately detected degenerative changes, but it was of the thumb rather than of one or more of these fingers.  There is no indication of ankylosis, whether favorable or unfavorable, in one or more of these fingers.

A noncompensable evaluation is assigned pursuant to Diagnostic Code 5229 if there is a gap of less than one inch or more between the fingertip and the proximal transverse crease of the palm of the minor extremity when the finger is flexed to the extent possible.  So too does extension limited by no more than 30 degrees.  The maximum evaluation of 10 percent is reserved for when the aforementioned gap is one inch or more or extension is limited by more than 30 degrees.  Pursuant to Diagnostic Code 5230, a noncompensable evaluation is assigned for any limitation of motion with respect to the minor extremity.  When there is limitation of motion of two or more fingers, each receives a separate evaluation.  Note (5).  Full range of motion for the index, long, ring, and little fingers is metacarpal phalangeal joint (MCP) flexion from zero to 90 degrees, proximal interphalangeal joint (PIP) flexion from zero to 100 degrees, and distal interphalangeal joint (DIP) flexion from zero to 70 or 80 degrees.  Note (1).

The probative value of the evidence must be determined.  38 C.F.R. § 4.6.  In other words, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any evidence favorable to the Veteran.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert, 1 Vet. App. at 49.  This includes lay evidence in addition to medical evidence.  The competency and credibility of lay evidence therefore must be addressed.  Layno v. Brown, 6. Vet. App. 465 (1994).  Only the most relevant evidence need be discussed, however, even though all the evidence has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

That his left hand, specifically his left index, middle, and ring fingers, get cold easily and stay that way during winter and in any other cold environment was noted by the Veteran in his August 2000 claim and March 2002 NOD.  At the June 2001 VA examination, he complained that his left index, middle, and ring fingers are painful in cold weather.  No anatomical or functional defects were found in any of his left fingers or in his left hand.  The Veteran was able to grasp without difficulty.

The Veteran reported mild discomfort in his left index, middle, and ring fingers in cold weather at the October 2008 VA examination.  No deformity was found in any of his left fingers.  His left index, middle, and ring fingers had complete extension and flexion of the MCP and DIP joints to 85 degrees without pain.  Repetition five times did not reduce the range of motion or cause pain, weakness, fatigue, or incoordination.  The aforementioned fingers had intact pulses and sensation.  There was no gap between the Veteran's left fingers and the proximal transverse crease of the hand on maximal finger flexion.  His left hand did not have decreased strength, as grasp was equal with the right and muscle strength was good, or dexterity.  Stiffness of his left hand and decreased dexterity of his left thumb, index, and middle fingers when the weather is cold were his complaints at the January 2009 VA examination.  No deformity was found in any of his left fingers.  It was noted that there was no pain, weakness, or sensory deficit.  The Veteran's left hand did not have decreased strength or dexterity.

At the March 2011 VA examination, the Veteran reported tightness in his left index and middle fingers and discomfort in his left hand cold weather.  He denied left hand throbbing, discoloration, hypersensitivity, numbness, and tingling.  His left index, middle, ring, and small fingers were not tender to palpation.  They had normal contour without angulation, full extension, flexion of the MCP joints to 90 degrees, flexion of the PIP joints to 100 degrees, and flexion of the DIP joints to 70 degrees.  All of this was without difficulty.  Repetition three times did not reduce the range of motion or cause pain, weakness, fatigue, incoordination, or lack of endurance.  There was no instability of any of the aforementioned joints and no gap between the Veteran's left fingertips and the proximal transverse crease of the hand with maximal flexion in a fist.  Closure of his left hand produced a normal finger cascade.  Nerve distributions in this hand were intact.  No indication of decreased strength was found, as the Veteran's grip was good and bilaterally symmetric.  It was noted that his hands function symmetrically well.

The Board finds, based on the above, that an initial evaluation in excess of 10 percent is not warranted for the Veteran's left hand injury residuals.  This hand to include all of its fingers currently are evaluated together under Diagnostic Code 5024.  Even if this Diagnostic Code was appropriate, an evaluation higher than 10 percent thereunder could not be awarded.  The carpal, metacarpal, and interphalangeal joints constitute a group of minor joints.  38 C.F.R. § 4.45(f).  An evaluation higher than 10 percent is allowed under Diagnostic Code 5003, and therefore under Diagnostic Code 5024, only if certain findings apply to more than one group of minor joints.  Separate initial evaluations for the Veteran's left index, middle, and ring fingers, as opposed to a higher initial evaluation for them combined, are possible on the basis of limitation of motion.  There has been some limitation of motion both initially and with repetition in each of these fingers.  Yet this limitation is noncompensable for the left ring finger.  With respect to the left middle and index fingers, at no point has the limitation of motion been in extension. It rather has been in flexion.  The flexion limitation, however, has been too minimal to result in any gap between the left middle or index fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible.  The PIP and DIP joints indeed always have had normal range of motion.  The MCP joint has had a reduction of only five degrees range of motion.  Further, this was on only one occasion.  Range of motion otherwise was normal or not noteworthy.  A lack of notation where such would be expected, such as in upon examination, may be considered.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).

Because the Veteran personally has experienced or not experienced symptoms, he is competent to report and deny them.  Layno, 6 Vet. App. at 465.  Competent lay evidence may be discounted due to interest, self-interest, bias, inconsistency, inconsistency with other evidence, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor. Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran's reports and denials are credible because there is no significant reason to doubt him.  It is significant that he has not reported limitation of motion.  Indeed, he has reported only left hand and index, middle, and ring finger tightness and stiffness resulting from exposure to cold.  He essentially has reported only sporadic symptoms akin to a normal baseline with occasional flare-ups, in other words.  The Veteran has not reported, and the medical evidence does not show, impairment other than limitation of motion.  He has feeling in his left hand and the aforementioned fingers.  His grasp and dexterity always have been normal or good.

The Veteran, in sum, is impacted very little as a result of his left hand injury residuals.  Consideration has been given to reasonable doubt in determining that he is not entitled to an initial evaluation, to include separate initial evaluations, in excess of 10 percent for this disability.  However, it does not apply because the determination was based on the preponderance of the evidence.  Consideration also has been given to staging.  Yet not even one staged initial evaluation is warranted since the determination applies from the August 2000 claim to present.

B.  Extraschedular

The alternative to assigning an evaluation schedularly is to assign one on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  There are three steps to be taken regarding extraschedular evaluations.  Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the applicable schedular evaluation criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made.  If these criteria are inadequate, it second must be determined whether the Veteran exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral third must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.

Neither the Veteran nor his representative has argued for an initial extraschedular evaluation for his left hand injury residuals.  There is no indication that this disability cannot be contemplated adequately by the applicable schedular evaluation criteria discussed above.  The Veteran's sole primary symptom, tightness or stiffness as a result of exposure to cold, is accounted for by these criteria and associated statutes, regulations, and caselaw.  Evaluation has been based on these sources.  A higher initial evaluation could be awarded pursuant to them.  As explained above, however, an initial evaluation of 10 percent accurately describes the severity of the Veteran's left hand injury residuals.  The effect this disability has on him is encompassed by the aforementioned evaluation, in other words.

Because the applicable schedular evaluation criteria are adequate, the Board does not find an exceptional left hand injury residuals picture.  Discussion of whether there are related factors such as marked interference with employment or frequent periods of hospitalization accordingly is unnecessary, as referral for consideration of the assignment of an extraschedular evaluation is not warranted in this situation.  Yet it is of note that there is no indication that the Veteran ever has been hospitalized due to his left hand injury residuals.  Of further note is the conclusion made at many of the VA medical examinations that this disability has no significant impact on his occupation.  Indeed, he has held down a full-time job.

C.  Total Disability Evaluation Based on Individual Unemployability

When a higher evaluation is sought, entitlement to a total disability evaluation based on individual unemployability (TDIU) due to the disability at issue must be considered if expressly raised by the Veteran or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran has not contended that his left hand injury residuals are so severe that he is unable to work.  The evidence further does not indicate this to be the case.  It is reiterated that he has been employed.  Consideration of a TDIU as part of this higher evaluation therefore is not warranted.


ORDER

The withdrawn appeal concerning entitlement to service connection for pneumonia is not reinstated.

The withdrawn appeal concerning entitlement to service connection for a sinus disorder is not reinstated.

The withdrawn appeal concerning entitlement to service connection for a repolarization disorder is not reinstated.

Entitlement to service connection for pneumonia is to be reconsidered.  To this extent, and only to this extent, the appeal is granted.

Entitlement to service connection for a sinus disorder is to be reconsidered.  To this extent, and only to this extent, the appeal is granted.

Entitlement to service connection for a repolarization disorder is to be reconsidered.  To this extent, and only to this extent, the appeal is granted.

Entitlement to service connection for an allergic reaction to insect stings is reopened.  To this extent, and only to this extent, the appeal is granted.

An initial evaluation, to include separate initial evaluations, in excess of 10 percent for left hand injury residuals is denied.


REMAND

Although the Board sincerely regrets the delay of a remand, adjudication of service connection for pneumonia, a sinus disorder, a repolarization disorder, an allergic reaction to insect stings, and a bilateral shoulder disability as well as an initial evaluation in excess of 10 percent for lumbar DDD cannot be undertaken as of yet.  More development is needed to ensure the Veteran is afforded every possible consideration with respect to these issues.  VA's duty to assist him in substantiating the benefit sought is reiterated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

I.  Initial AOJ Consideration

VA decisions are subject to one review on appeal.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, the Board generally may not consider an issue on the merits unless the AOJ did so.  The Board cannot, for example, reopen an issue and consider it on the merits if the AOJ did not reopen it unless doing so would not prejudice the Veteran or he waives AOJ consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993).

Here, the RO/AOJ did not reopen service connection for pneumonia, a sinus disorder, a repolarization disorder, or an allergic reaction to insect stings.  The Board has deemed that there must be reconsideration of service connection for pneumonia, a sinus disorder, and a repolarization disorder, however, based on October 1973 clinical records that have not been considered to date.  The Board further has reopened service connection for an allergic reaction to insect stings.  At no point has the Veteran waived initial RO/AOJ consideration of any of the aforementioned issues on the merits.   It further cannot be said that he would not be prejudiced if the Board were to proceed without such consideration.  Service connection indeed cannot be granted at this time.  More development is needed before it can be determined whether or not service connection should be granted or denied.  After completion of this development, there shall be initial consideration by the RO/AOJ.

II.  Records

Reasonable efforts must be made by VA to assist in the procurement of relevant records, as noted above.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  When the existence of non-Federal records is discovered, the claimant must be requested to either submit them to VA or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2).  If information and authorization is provided, reasonable efforts consist of an initial request and one or more follow-up requests if necessary.  38 C.F.R. § 3.159(c)(1).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

The Veteran receives private medical treatment for his pneumonia, sinuses, heart which would include repolarization, allergic reaction to insect stings, shoulders, and back.  Most of the private treatment records available to date concerning these issues are from during or before October 2002.  Only a few private treatment records are from thereafter, dated in December 2008, February 2009, and January and February 2012.  As such, it appears that there may be outstanding pertinent private treatment records.  To date, there is no indication that VA has asked the Veteran either to submit such records or to provide enough information to identify and locate them along with an authorization for their release to VA.  This must occur.  If the Veteran provides the information and authorization, an initial request for the records must be made.  Follow-up requests as well as notification to him and his representative if they are unsuccessful also must be made as necessary.

In his November 2011 appeal to the Court, the Veteran indicated that he submitted a surgical report about his shoulders in May 2011.  He noted in a January 2013 statement that he submitted a statement in May 2011 along with enclosures to include an April 2011 letter opinion from surgeon Dr. P.C. regarding his right shoulder.  Nothing of the sort is available.  This suggests the presence of a temporary file.  VA thus shall request the Veteran's temporary file, if any, from the RO or other appropriate source.  If there is no such file, or if there is such a file but it does not contain the aforementioned, the Veteran shall be notified.  He further shall be allowed an opportunity to resubmit his statement and all enclosures including the surgical report/letter opinion from Dr. P.C.

III.  Medical Examination and Opinions

VA must assist by providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination and/or medical opinion is necessary for a service connection issue when there is (1) evidence that the Veteran has a current disability or symptoms of such a disability, (2) evidence that he suffered an event, injury, or disease during service or manifested a certain disease during its presumptive period, (3) an indication that the current disability or symptoms may be associated with the event, injury, or disease during service or the disease during its presumptive period, and (4) insufficient evidence for adjudication.  Id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Medical evidence that suggests but does not confirm a nexus and credible lay evidence of continuity of symptomatology satisfies the low indication threshold.  McLendon, 20 Vet. App. 79.

Noted above was that no examination with respect to pneumonia, a sinus disorder, or a repolarization disorder was conducted in October 2008 given the Veteran's decision not to pursue these issues.  Accordingly, the medical opinions requested for these issues were not rendered.  Inferred from this is that the RO had concluded the requirements for a VA medical examination complete with medical opinion for these service connection issues had been met.  This conclusion still holds.  Indeed, noted above was that the Veteran had pneumonia during service in October 1973.  Service treatment records show that he was diagnosed with probable early repolarization along with sinus bradycardia thereafter in November 1973.  His statements that he has had continual problems with his sinuses since the pneumonia are reiterated.  Private treatment records confirm that he has had continual problems with his sinuses since at least May 1990.

Of import is that a VA heart examination was conducted in April 2012.  This examination includes a medical opinion addressing a repolarization disorder.  Arrangements nevertheless must be made for another examination complete with opinion.  The aforementioned opinion was rendered by a staff physician.  Yet it was indicated that this physician consulted with a cardiologist, who ultimately provided the opinion.  This conveys that a cardiologist or similar specialized physician is in the best position not only to provide the opinion but also to conduct the examination.  The opinion and the rationale supporting it are best assessed when they come from the specialist physician providing them as opposed to being passed through a general physician.

If VA provides a medical examination or medical opinion for a service connection issue, the duty to assist mandates that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The duty to assist further mandates that any medical examination for a higher evaluation issue be adequate.  Nieves-Rodriguez, 22 Vet. App. at 295; Stefl v. Nicholson, 21 Vet. App. 120 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996).  Medical examinations and medical opinions are adequate when they allow the Board to perform a fully informed adjudication.  Barr, 21 Vet. App. at 303.  Consideration therefore must be given to the Veteran's entire medical history.  Stefl, 21 Vet. App. at 120; Ardison v. Brown, 6 Vet. App. 405 (1994).  This helps ensure that the factual premises underlying a medical opinion will be accurate, as is required.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The rationale for a medical opinion also must be fully articulated.  Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 120.

Noted above was that the Veteran underwent a VA medical examination complete with medical opinion regarding an allergic reaction to insect stings in March 2011.  It was opined then by the same examiner that saw the Veteran in October 2008 that he did not have a current disability.  The rationale provided was that he suffered normal localized symptoms from stings in service, that he has had never gone into anaphylaxis, and that he does not take precautions such as carrying an EpiPen.  This opinion and rationale were based on review of the claims file, interview of the Veteran, and assessment of him to ensure consideration of his entire medical history.  However, at least the review of the claims file was not very thorough.  A December 1999 private treatment record with a prescription for an EpiPen in case of a future encounter with a bee or wasp indeed was noted above.  One of the factual premises of the opinion is somewhat inaccurate, in other words.  Arrangements thus must be made for another VA medical examination complete with medical opinion.

In June 2001 and September 2009, the Veteran was afforded a VA medical examination complete with medical opinion concerning his shoulders.  No medical opinion was rendered following the June 2001 VA examination.  It was opined following the September 2009 examination that the Veteran's bilateral shoulder disability was not related to his service.  The Court determined in its Memorandum Decision that this opinion was unsupported by a rationale.  As such, the Court directed the provision of a new VA medical examination complete with medical opinion.  The Veteran, as a matter of law, has the right to compliance with the directives contained in a Court decision.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  Arrangements accordingly must be made for another VA medical examination complete with opinion.  

The Veteran was afforded VA medical examinations regarding his lumbar DDD in November 2008 and January 2009.  The Court determined in its Memorandum Decision that, although both found objective evidence of pain with movement, neither assessed whether this pain results in functional loss beyond that shown by reduced range of motion.  The Court also determined that neither addressed intervertebral disc syndrome (IVDS), and thus neither addressed incapacitating episodes, despite the fact that the Veteran's disability has been evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.  Finally, the Court noted that the latter examination focused on left sciatica rather than on lumbar DDD and that the Veteran's responses at this examination were inconsistent with those at the former examination.  His contention that the latter examination contains information purportedly from him which he did not provide was acknowledged.  The Court did not direct any further development, unlike above.  Yet it is clear that the only recourse to correct the aforementioned is the provision of another VA medical examination.  As such, arrangements must be made in this regard.

Given the above, a REMAND is directed for the following:

1.  Request any temporary file in existence from the RO/AOJ or other appropriate source.  If there is no such file, or if there is such a file but it does not contain a May 2011 statement from the Veteran along with enclosures to include an April 2011 surgical report/letter opinion from Dr. P.C. concerning his shoulders, notify the Veteran and his representative.  Allow them an opportunity to resubmit the statement and enclosures.

2.  Ask the Veteran either to submit any outstanding private treatment records or to provide enough information to identify and locate such records along with an authorization for their release to VA.  If he provides the information and authorization, make an initial request for the records with a follow-up request or requests as necessary.  Associate all records received with the claims file or "eFolder."  If requested records ultimately are not received or are received but are incomplete, notify the Veteran and his representative.  Document the claims file or Virtual VA "eFolder" as appropriate in this regard.

3.  After completion all of the above development, arrange for the Veteran to undergo an appropriate VA medical examination regarding his shoulders and lumbar DDD.  The examiner shall be a physician other than the previous physician I.W.  The claims file and pertinent documents in the "eFolder" shall be made available to and reviewed by the examiner.  The examiner then shall interview the Veteran regarding the onset, frequency, duration, and severity of his relevant symptoms.  With respect to his lumbar DDD, the examiner additionally shall interview him regarding flare-ups of his symptoms, the impact of his symptoms on his activities of daily living and employment, and incapacitating episodes.  The upmost care should be taken to ensure that the Veteran's statements are recorded accurately.

All tests, studies, and/or evaluations deemed necessary next shall be performed.  At a minimum, this shall include X-rays.  For lumbar DDD, it also shall include initial as well as repeated range of motion.  Objective evidence of pain, weakness, excess fatigability, and/or incoordination during motion shall be identified.  The impact of such shall be expressed, if at all possible, in terms of the degree of range of motion lost.  The impact of such during flare-ups, if flare-ups are reported, also shall be expressed to the extent possible in terms of the additional degree of range of motion lost.  Then, the examiner shall opine as to whether the Veteran has IVDS.  The examiner also shall opine as to whether or not the Veteran has a disability of one or both shoulders.  The examiner finally shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that each shoulder diagnosis was incurred during or is related to the Veteran's service.

A clear and complete rationale shall be provided for each opinion regarding diagnosis and nexus.  This includes a discussion of pertinent medical principles, with a citation for or the attachment of any medical literature referenced, as well as the pertinent medical and lay evidence.  The Veteran's statements that he fell and injured his shoulders during service, the respective April and June statements from the his brother, a fellow soldier, and wife attesting to the fact that he fell and sustained a shoulder injury during service, the June 2001 VA medical examination, private treatment records dated in early 2001 and 2002 concerning the left shoulder, private treatment records dated in 2009 concerning the right shoulder, and the September 2009 VA medical examination complete with medical opinion concerning the shoulders thus shall be addressed.  If an opinion cannot be provided without resort to speculation, the rationale specifically shall discuss whether this is because more information is needed, information that cannot be obtained is needed, the limits of current medical knowledge have been exhausted, there are multiple possible etiologies with none more likely than not, or some other reason.  A report documenting the above actions shall be placed in the claims file or "eFolder."

4.  Also after completing all of the above development, arrange for the Veteran to undergo a VA medical examination regarding pneumonia , a sinus disorder, and an allergic reaction to insect stings.  The examiner shall be a physician other than the previous physician I.W.  The claims file and pertinent "eFolder" documents shall be reviewed by the examiner.  The examiner also shall interview the Veteran regarding the onset, frequency, duration, and severity of his relevant symptoms.  All tests or studies deemed necessary next shall be performed.  

The examiner thereafter opine as to whether or not the Veteran has pneumonia or residuals thereof, any sinus disorder, or an allergy to insect stings.  The examiner also shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosis was incurred during or is related to the Veteran's service.  If this opinion rendered is positive for pneumonia or residuals thereof, the examiner additionally shall opine as to whether it is at least as likely as not that each sinus diagnosis was either caused by or has been aggravated (permanently worsened beyond the natural progression) by the pneumonia or residuals thereof.  If aggravation is found, a further opinion is needed as to the level of disability prior to the aggravation and the current level of disability. 

A clear and complete rationale shall be provided for each opinion regarding diagnosis and nexus.  This includes a discussion of pertinent medical principles, with a citation for or the attachment of any medical literature referenced, as well as the pertinent medical and lay evidence.  The Veteran's pneumonia during service in October 1973, his contention that he has had sinus problems ever since, and private treatment records documenting such problems since at least May 1990 thus shall be addressed.  Him being stung by insects during service, a December 1999 private treatment record documenting his prescription for an EpiPen in case of future encounters with stinging insects, as well as the March 2011 VA medical opinion additionally thus shall be addressed.  If an opinion cannot be provided without resort to speculation, the rationale specifically shall discuss whether this is because more information is needed, information that cannot be obtained is needed, the limits of current medical knowledge have been exhausted, there are multiple possible etiologies with none more likely than not, or some other reason.  A report documenting the above actions shall be placed in the claims file or "eFolder."

5.  After completing all of the above development, arrange for the Veteran to undergo a VA medical examination regarding a repolarization disorder.  The examiner shall be a cardiologist or similar specialized physician and not the previous physician I.W.  The claims file and pertinent "eFolder" documents shall be reviewed by the examiner.  The examiner also shall interview the Veteran regarding the onset, frequency, duration, and severity of his relevant symptoms.  All tests or studies deemed necessary next shall be performed.

The examiner thereafter opine as to whether or not the Veteran has a repolarization disorder.  If so, the examiner also shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred during or is related to the Veteran's service.  If this opinion rendered above was positive for pneumonia or residuals thereof, the examiner additionally shall opine as to whether it is at least as likely as not that it was either caused by or has been aggravated (permanently worsened beyond the natural progression) by the pneumonia or residuals thereof.  If aggravation is found, a further opinion is needed as to the level of disability prior to the aggravation and the current level of disability. 

A clear and complete rationale shall be provided for each opinion regarding diagnosis and nexus.  This includes a discussion of pertinent medical principles, with a citation for or the attachment of any medical literature referenced, as well as the pertinent medical and lay evidence.  The Veteran's pneumonia during service in October 1973 and probable early repolarization during service in November 1973 as well as the April 2012 VA medical opinion thus shall be addressed.  If an opinion cannot be provided without resort to speculation, the rationale specifically shall discuss whether this is because more information is needed, information that cannot be obtained is needed, the limits of current medical knowledge have been exhausted, there are multiple possible etiologies with none more likely than not, or some other reason.  A report documenting the above actions shall be placed in the claims file or "eFolder."

6.  Lastly, readjudicate the Veteran's entitlement to service connection for pneumonia, a sinus disorder, a repolarization disorder, an allergic reaction to insect stings, and a bilateral shoulder disability as well as his entitlement to an initial evaluation in excess of 10 percent for lumbar DDD.  If service connection is not granted for one of more of these disabilities and/or if the maximum evaluation is not granted for lumbar DDD, furnish him and his representative with a supplemental statement of the case (SSOC).  A copy of the SSOC shall be placed in the claims file or Virtual VA "eFolder."  Allow the Veteran and his representative an opportunity to respond to the SSOC before processing this matter for return to the Board.

No action is required of the Veteran until he is notified by the RO or AMC.  However, he is advised that failure to report for any scheduled examination may result in denial of the benefit sought.  38 C.F.R. § 3.655 (2012).  He also is advised that he has the right to submit additional evidence and argument regarding this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded prompt treatment.  Indeed, all matters remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


